GILBERT, Circuit Judge
(after stating the facts as above). [1] The defendant’s principal contention is that the court below erred in overruling its motion for an instructed verdict, which was interposed on the ground that the complaint did not state grounds sufficient to constitute a cause of action, that the car was not exceeding any speed limit, nor operated in a careless or negligent manner, and that the plaintiff was guilty of contributory negligence. We think that the question, both of the defendant’s negligence and that of the plaintiff’s contributory negligence, were, under the circumstances disclosed, questions for the jury. There was evidence that the car approached at the speed of 30 miles an hour, that the motorman, while ISO feet distant from the place of the accident, distinctly saw the position in which the plaintiff stood and made no effort to stop his car or to give her warning. There was evidence that the plaintiff neither saw nor *874heard the approaching car, and that she was not lingering or loitering negligently in a place of danger, but was on her way through the turnstile, and that she supposed the obstruction to the turnstile to be but temporary and that in a moment she would be able to pass through the same. It is evident that the turnstile was perilously near the car track. The motorman must have known that the place where the plaintiff and her friends stood was a very dangerous place, requiring extraordinary care upon his part to avoid accidents.
[2] Error is assigned to the admission of the testimony of a witness who testified that about a week after the accident he went to the turnstile to see why it stuck, and that he found that the turnstile had sunk so that the spokes thereof worked against the adjacent spokes. It- is said that this was error for the reason that the plaintiff failed to prove that no change had been made in the turnstile in the intervening week, and cases are cited to the proposition that the burden is on the plaintiff in such a case to show that no change had been made. But the objection which was interposed to the testimony on the trial was that the time was too remote. There can be, in the very nature of things, no fixed rule as to the time that must intervene before such evidence becomes incompetent. 1 Wigmore, § 437. We cannot say that it was not within the court’s discretion to permit the testimony over the objection which was made.
[3] We are of opinion, also, that the testimony, even if incompetent, was not prejudicial to the defendant. The condition of the turnstile was not the gist of the charge of negligence. It was not mem tioned in the complaint. Proof of it was introduced for the purpose of showing why the plaintiff was delayed in passing through the fence on her way to the bathhouse. It was shown that on that occasion the turnstile stuck. It was not material to the case to show why it stuck, or the length of time it remained in that condition.
[4, 5] The third assignment of error is that the court permitted the plaintiff to read in evidence certain questions and answers 'from the testimony of the motorman which had been given on a former trial of the case. It is said that nothing in the testimony of the motorman while on the witness stand justified the reading of his former testimony, and that the same when read tended ip no manner to change or qualify his later testimony. If that be true, the defendant could not have been prejudiced by the admission of the evidence. But the record will show that the witness testified that his car was stopped within two car lengths after striking the plaintiff; that, when he was asked if he had not formerly testified that it stopped within three car lengths, he answered that he did not remember. He was willing to admit, however, that, if it so appeared in his former testimony, he probably said so. The testimony was admissible for the purpose of showing that he had so testified on the former trial.
We find no error.
The judgment is affirmed.